DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: description in paragraph [0021] does not match the number of figures shown in the drawings.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	In claim 1, lines 6-7, it is not clear exactly whose movement “a rotational movement” is referring to, i.e., it is not clear whether the rotational movement is referring to that of the clamping disc or that of the swivel element.
	In claim 5, line 2, “the recesses” lacks proper antecedent basis.  
	In claim 6, lines 4-5, “or a protrusion…at the swivel element” is not understood, structurally.
	In claim 7, line 2, “a spacer plate which is arranged between two swivel elements” is confusing.  It is not clear exactly how the “two swivel elements” in the claim are structurally/functionally related to “a swivel element” stated in claim 1.
	In claim 8, line 3, it is not clear how “a clamping portion” is related/linked to the “clamping disc” stated in claim 1.  It is uncertain whether a clamping portion is part of the clamping disc or part of an independent structure.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-9, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by EP ‘460 (EP 2842460 A2).
As to claim 1, EP shows a hinge comprising a swivel element (1, 16) having a bore (fig. 5) for receiving a hinge pin (5), a holding element (2, 6) with a circular recess (8), in which a clamping disc (9) on the hinge pin is rotatably arranged; wherein the clamping disc allows a rotational movement in one direction relative to the holding element and blocks a rotational movement in an opposite direction ([0010]), and wherein on the side of the swivel element there is provided at least a spring element (7), which presses the swivel element in axial direction of the hinge pin against the clamping disc.

	As to claim 3, the spring element of EP is a plate spring (7, “disk spring”).
	As to claim 4, the hinge pin of EP has both ends a diameter enlargement for holding and supporting the spring (fig. 1, the bolt head and nut of screw 5).
	As to claim 8, EP shows that on a side of the holding element a covering disc (13) is provided for covering a clamping portion (portion of 9 and 4) and the swivel element (17, 17) is arranged on the opposite side of the holding element. 
	As to claim 9, the clamping disc (9) of EP slidingly abuts with its outer circumference at the inner circumference of the recess (8) of the holding element ([0010]).
	As to claim 12, the holding element (2) of EP is provided with a fixing means (mounting holes) for a further component part.
	As to claim 13, the swivel element (1) of EP is formed in a different way than the holding element (fig. 1, e.g., the swivel element carrying element 6).

Claims 1, 3, and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Migli ‘645 (US 6,584,645 B2).

	As to claim 3, the spring element (23) is a plate spring (col. 3, lines 2-3).
	As to claim 8, Migli shows that on a side of the holding element a covering disc (17) is provided for covering a clamping portion (26, 37) and the swivel element (12) is arranged on the opposite side of the holding element. 
	As to claim 9, the clamping disc (16) slidingly abuts with its outer circumference at the inner circumference (28) of the recess of the holding element (fig. 1).
	As to claim 10, on the outer circumference of the clamping disc (16) wedge-shaped recesses (24, col. 3, lines 28-40) are arranged, in which in each case a clamping element (cylinder 26) is arranged, which can engage with the inner 
	As to claim 11, the clamping elements (26) are acted on by means of a spring element (37).
	As to claim 12, the holding element (11) is provided with a fixing means (mounting hole, fig. 1) for a further component part.
	As to claim 13, the swivel element (12) is formed in a different way than the holding element (fig. 1, e.g., the swivel carrying element 15).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Migli ‘645 in view of EP ‘460 (EP 2842460 A2).
Migli discloses the invention as claimed but for both ends of the hinge pin having an enlarged diameter for holding and supporting the spring element.  EP teaches a hinge pin (5) having both enlarged ends to hold and support the spring . 

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Migli ‘645 in view of Oshima et al. ‘344 (US 10,113,344 B2).
Regarding claim 2, Migli discloses the invention as claimed but for a sliding disc arranged between the clamping disc (16) and the swivel element (12).  However, Migli teaches that the friction surfaces (between swivel disc 14 and clamping disc 16, see col. 3, lines 1-12) can be worked and/or made using a material adapted to obtain the desired resistance to sliding.  Oshima et al. teaches a friction disc (31) disposed between a swivel element (11) and a clamping disc (39) to provide frictional resistance to the swivel element (col. 6, lines 56-67).  Because both Migli, using “a material adapted to obtain the desired resistance”, and Oshima et al., using a friction disc to generate frictional force, teach the same methods of creating desired frictional resistance between two sliding surfaces, it 
As to claim 5, the clamping elements (26) of Migli are formed in recesses (24) of the clamping disc (16) as cylindrical clamping pins (col. 3, line 33).

Claims 6 and 7, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Migli ‘645 and Oshima et al. ‘344 as applied to claims 2 and 5 above, and further in view of Ring, Sr. ‘606 (5,031,606).
Regarding claim 6, the combination of Migli and Oshima et al. discussed above does not show the holding element having a recess predetermining the swivel area and a protrusion of the swivel element engages the recess.  Ring, Sr. teaches a similar hinge wherein the holding element (12) has a recess (48) engaging a protrusion (66) of the swivel element (14) to limit the movement of the hinge to a desired range (col. 5, lines 25-33).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hinge of Migli with the recess and the protrusion taught by Ring, Sr. to limit the movement of the hinge to a desired range.
In re Kuhle, 188 USPQ 7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.
Examples of the cited references:
5,276,945 (Matsumura) shows a hinge having clamping cylinders disposed in a wedge groove to provide damping in different directions.
US 6,918,159 B2 (Choi) show a swivel element having a circumferential recess engaging a protrusion of a holding element to limit the position of the hinge.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059.  The examiner can normally be reached on M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHUCK Y MAH/           Primary Examiner, Art Unit 3677                                                                                                                                                                                             	CM
April 8, 2021